UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K (Mark One) þANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-1373 MODINE MANUFACTURING COMPANY (Exact name of registrant as specified in its charter) WISCONSIN 39-0482000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1500 DeKoven Avenue, Racine, Wisconsin (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (262) 636-1200 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.625 par value New York Stock Exchange Securities Registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer þ Non-accelerated Filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo þ Approximately 59 percent of the outstanding shares are held by non-affiliates.The aggregate market value of these shares was approximately $254 million based on the market price of $9.27 per share on September 30, 2009, the last day of our most recently completed second fiscal quarter.Shares of common stock held by each executive officer and director and by each person known to beneficially own more than 5 percent of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates.The determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares outstanding of the registrant's common stock, $0.625 par value, was 46,261,554 at June 7, 2010. An Exhibit Index appears at pages 97 - 100 herein. DOCUMENTS INCORPORATED BY REFERENCE Portions of the following documents are incorporated by reference into the parts of this Form 10-K designated to the right of the document listed. Incorporated Document Location in Form 10-K Proxy Statement for the 2010 Annual Part III of Form 10-K Meeting of Shareholders (Items 10, 11, 12, 13, 14) TABLE OF CONTENTS MODINE MANUFACTURING COMPANY - FORM 10-K FOR THE YEAR ENDED MARCH 31, 2010 PART I 1 ITEM 1. BUSINESS. 1 ITEM 1A. RISK FACTORS. 10 ITEM 1B. UNRESOLVED STAFF COMMENTS. 15 ITEM 2. PROPERTIES. 15 ITEM 3. LEGAL PROCEEDINGS. 16 ITEM 4. RESERVED. 16 EXECUTIVE OFFICERS OF THE REGISTRANT. 16 PART II 17 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 17 ITEM 6. SELECTED FINANCIAL DATA. 18 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 19 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 42 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 47 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 92 ITEM 9A. CONTROLS AND PROCEDURES. 92 ITEM 9B. OTHER INFORMATION. 92 PART III 92 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. 92 ITEM 11. EXECUTIVE COMPENSATION. 93 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 93 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. 93 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. 93 PART IV 94 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. 94 SIGNATURES 95 SCHEDULE II - VALUATION AND QUALIFYING ACCOUNTS 96 EXHIBIT INDEX 97 Table of Contents (This page intentionally left blank.) Table of Contents PART I ITEM 1.BUSINESS. Modine Manufacturing Company (Modine or the Company) specializes in thermal management systems and components, bringing heating and cooling technology and solutions to diversified global markets.We are a leading global developer, manufacturer and marketer of heat exchangers and systems for use in on-highway and off-highway original equipment manufacturer (OEM) vehicular applications, and to a wide array of building, industrial, refrigeration and fuel cell markets.Product lines include radiators and radiator cores, vehicular air conditioning, oil coolers, charge air coolers, heat-transfer packages and modules, building heating, ventilating and air conditioning (HVAC) equipment and exhaust gas recirculation (EGR) coolers.Our primary customers across the globe are: - Truck, automobile, bus, and specialty vehicle OEMs; - Agricultural and construction OEMs; - Heating and cooling OEMs; - Construction contractors; - Wholesalers of plumbing and heating equipment; and - Fuel cell manufacturers. We focus our development efforts on solutions that meet the pressing heat transfer needs of OEMs and other customers within the commercial vehicle, construction, agricultural and commercial HVAC industries and, more selectively, within the automotive industry.Our products and systems typically are aimed at solving complex heat transfer challenges requiring effective thermal management.The typical demands are for products and systems that are lighter weight, more compact, more efficient and more durable to meet ever increasing customer standards as they work to ensure compliance with increasingly stringent global emissions requirements.Our Company’s heritage provides a depth and breadth of expertise in thermal management which combined with our global manufacturing presence, standardized processes, and state-of-the-art technical centers and wind tunnels, enables us to rapidly bring customized solutions to customers at the best value. History Modine was incorporated under the laws of the State of Wisconsin on June 23, 1916 by its founder, Arthur B. Modine.Mr. Modine’s “Spirex” radiators became standard equipment on the famous Ford Motor Company Model T.When he died at the age of 95, A.B. Modine had been granted a total of 120 U.S. patents for heat transfer innovations.The standard of innovation exemplified by A.B. Modine remains the cornerstone of Modine today. Terms; Year References When we use the terms “Modine,” “we,” “us,” the “Company,” or “our” in this report, unless the context requires otherwise, we are referring to Modine Manufacturing Company and its subsidiaries.Our fiscal year ends on March 31.All references to a particular year mean the fiscal year ended March 31 of that year, unless indicated otherwise. Business Strategy and Results Modine focuses on thermal management leadership and highly engineered product and service innovations for diversified, global markets and customers.We are committed to enhancing our presence around the world and serving our customers where they are located.We create value by focusing on customer partnerships and providing innovative solutions for our customers' thermal problems. Modine’s strategy for improved profitability is grounded in diversifying our markets and customer base, differentiating our products and services, and partnering with customers on global OEM platforms.Modine’s top five customers are in three different markets – automotive, truck and off-highway – and its ten largest customers accounted for approximately 57 percent of the Company’s fiscal 2010 sales, compared to 59 percent in fiscal 2009.In fiscal 2010, 60 percent of total revenues were generated from sales to customers outside of the U.S., 56 percent of which were generated by Modine’s international operations and 4 percent of which were generated by exports from the U.S.In fiscal 2009, 62 percent of total revenues were generated from sales to customers outside of the U.S., with 57 percent generated by Modine’s international operations and 5 percent generated by exports from the U.S. 1 Table of Contents For fiscal 2010, the Company reported revenues from continuing operations of $1.16 billion, a 17 percent decrease from $1.41 billion in fiscal 2009.For the first half of fiscal 2009, the Company recorded relatively strong sales of $828.4 million.However, the global economic recession dramatically reduced our sales in the third quarter of fiscal 2009 to $325.6 million and further reduced our sales to $254.8 million in the fourth quarter of fiscal 2009.In conjunction with this dramatic decline in volumes, combined with impairment and restructuring charges recorded during fiscal 2009, the Company reported a loss from continuing operations of $103.6 million in fiscal 2009.In the first quarter of fiscal 2010, the Company’s sales remained depressed at $253.6 million.Since that point, our sales have shown three quarters of sequential improvement, with sales of $324.9 million recorded in the fourth quarter of fiscal 2010.We are experiencing a slow, but steady improvement in our business levels since the bottom of the recession in the fourth quarter of fiscal 2009.However, business volumes continue to remain significantly below pre-recessionary volumes experienced in the first half of fiscal 2009. In response to the declining business and market conditions, the Company focused on its four-point plan, implementing a number of cost and operational efficiency measures designed to improve our longer-term competitiveness: · Manufacturing realignment – In fiscal 2008, we announced the closures of the Camdenton, Missouri; Pemberville, Ohio; and Logansport, Indiana facilities within the Original Equipment – North America segment and the Tübingen, Germany manufacturing facility within the Original Equipment – Europe segment.In addition, in October 2009 we announced the closure of the Harrodsburg, Kentucky facility within the Original Equipment – North America segment.The Pemberville and Tübingen closures have been completed, the Logansport and Harrodsburg closures are anticipated to be completed in the first quarter of fiscal 2011, and the Camdenton closure is anticipated to be completed by the end of fiscal 2011.In addition, during fiscal 2009, we implemented a significant reduction of direct and indirect costs in our manufacturing facilities.The reduction in manufacturing costs contributed to an improvement in our gross margin from 13.3 percent in fiscal 2009 to 14.6 percent in fiscal 2010 despite the year-over-year decline in sales volumes. · Portfolio rationalization – The Company’s business structure is organized around global product lines and a regional operating model.The Company evaluated product lines within and across the regions to assess them relative to Modine’s competitive position and the overall business attractiveness in order to identify those lower margin product lines that may be divested or exited.The Company implemented an action plan to deemphasize its automotive module business.During fiscal 2010, we significantly decreased its exposure to the vehicular heating, ventilation and air conditioning (“HVAC”) business with the sale of our South Korean operation and announced closure of our Harrodsburg, Kentucky facility.In addition, we sold our 50 percent ownership of Anhui Jianghaui Mando Climate Control Co. Ltd. and our 41 percent investment in Construction Mechaniques Mota, S.A. during the year. · Capital allocation – The Company’s capital allocation process is designed to allocate capital spending to the product lines and customer programs that will provide the highest return on investment.Under this process, capital spending was limited to $60.3 million in fiscal 2010, down from $103.3 million in fiscal 2009.Our capital spending will continue to be limited under this process to $70.0 million in fiscal 2011. · Selling, general and administrative (“SG&A”) cost containment – During fiscal 2009, the Company completed a global workforce reduction, focusing on the realignment of our corporate and regional headquarters.The global workforce reduction was enabled by the portfolio rationalization and the phase out of certain product lines.Through this process, our SG&A costs were reduced from $199.6 million in fiscal 2009 to $157.5 million in fiscal 2010. These actions contributed to a significant improvement in our results from continuing operations from a loss of $103.6 million, or a loss of $3.23 per diluted share in fiscal 2009 to a loss of $20.3 million, or a loss of $0.52 per diluted share in fiscal 2010.While our results improved substantially year-over-year, the Company still generated a loss from continuing operations due to the low business volumes that have not yet recovered from the global recession. On September 30, 2009, we completed a public offering of 13.8 million shares of our common stock with cash proceeds of $92.9 million after deducting underwriting discounts, commissions, legal, accounting and printing fees.The proceeds from this offering along with proceeds from the sale of the South Korean operation and the disposition of assets were used to substantially reduce our outstanding indebtedness.Outstanding indebtedness decreased $110.0 million from the March 31, 2009 balance of $249.2 million to $139.2 million at March 31, 2010. 2 Table of Contents Our investment in research and development (“R&D”) in fiscal 2010 was $56.9 million, or 4.9 percent of sales, compared to $73.2 million, or 5.2 percent of sales, in fiscal 2009.This level of investment reflects the Company’s continued commitment to R&D in an ever-changing market, balanced with a near-term focus on preserving cash and liquidity through more selective capital investment in order to weather the continued effects of the global recession.Consistent with the streamlining of the Company’s product portfolio, our current R&D is focused primarily on company-sponsored development in the areas of powertrain cooling, engine products and commercial HVAC products. Discontinued Operations During fiscal 2009, the Company announced the intended divestiture of its South Korean-based HVAC business and presented it as held for sale and as a discontinued operation in the consolidated financial statements for all periods presented.The South Korean-based HVAC business was sold on December 23, 2009 for net cash proceeds of $10.5 million, resulting in a loss on sale of $0.6 million.On May 1, 2007, the Company announced it would explore strategic alternatives for its Electronics Cooling business and presented it as held for sale and as a discontinued operation in the consolidated financial statements for all periods presented.The Electronics Cooling business was sold on May 1, 2008 for $13.2 million, resulting in a gain on sale of $2.5 million.Reported net loss for fiscal 2010, 2009 and 2008 was $29.3 million, $108.6 million and $68.6 million, respectively, or a loss per fully diluted share of $0.75, $3.39 and $2.15, respectively. Products The Company offers a broad line of products that can be categorized generally as a percentage of net sales as follows: Fiscal 2010 Fiscal 2009 Modules/Packages* 32
